Citation Nr: 1617594	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-02 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for blepharitis.

2.  Entitlement to service connection for anthrax shots.  

3.  Entitlement to an initial compensable evaluation for external hemorrhoids.  

4.  Entitlement to an initial compensable evaluation for tension headaches.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for residual injury, including glaucoma, from removal of a piece of metal from the right eye.  

9.  Entitlement to service connection for residual scarring from removal of a piece of metal from the left eye.  

10.  Entitlement to service connection for an upper bone graft from left molar surgery.  

11.  Entitlement to service connection for positive PPD.  

12.  Entitlement to service connection for liver damage, claimed as secondary to positive PPD.  

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for bilateral foot fungus.  

15.  Entitlement to service connection for sleep apnea.  

16.  Entitlement to service connection for folliculitis, claimed as a skin rash.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran had active service from February 1995 to February 1998; September 2001 to March 2008; and July 2008 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2014, the RO denied service connection for the Veteran's left molar surgery.  The Veteran then filed a notice of disagreement in May 2014.  In February 2015 a Statement of the Case was issued in response to the Veteran's notice of disagreement, and the Veteran filed a VA-9 substantive appeal as to the issue in May 2015.  The Board finds that the Veteran submitted such substantive appeal more than 60 days following the issuance of the statement of the case.  However, the Veteran's VA-9 was received within the one-year appeal period which began in May 2014.  Therefore, the Board determines that the May 2015 VA-9 constitutes a valid and timely substantive appeal.  Accordingly, the issue of entitlement to service connection for a left molar surgery is properly before the Board.

In September 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
It is also noted that the Veteran submitted a significant amount of medical evidence and lay statements following the issuance of his last statement of the case or supplemental statement of the case (SSOC).  However, at his Board hearing, it was discussed what types of evidence he my submit and he specifically indicated that he wished to waive Agency of Original Jurisdiction (AOJ) consideration of any evidence submitted following his hearing.  As such, a remand is not necessary on account of AOJ consideration having not been waived. 

The issues of entitlement to service connection for low back disability, a liver disability secondary to treatment for a positive PPD test, folliculitis and sleep apnea, and a claim for a compensable rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2015, at his Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for anthrax shots.  

2.  In December 2015, at his Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to an increased rating for blepharitis.  

3.  For the entire period of the appeal, the service-connected hemorrhoids are principally manifested by small to moderate with mild symptoms, itching, redundant tissue, and occasional bleeding without evidence of thrombotic hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding and with secondary anemia, or fissures.

4.  The Veteran has not been shown to have a bilateral hearing loss disability for VA purposes.

5.  The evidence shows that the Veteran has been diagnosed with patellofemoral pain syndrome in both knees and has experienced knee pain continuously since service. 

6.  The Veteran's diagnosed residual injury, including glaucoma, from removal of a piece of metal from the right eye was not incurred during active service and is not etiologically related to military service.  

7.  The Veteran's diagnosed maculopathy of the left eye was not incurred during active service and is not etiologically related to military service.  

8.  The evidence of record does not show that the Veteran has a current disability of upper bone graft of left molar surgery.  

9.  The Veteran underwent a PPD tuberculin skin test in 2003; that test was positive and he underwent prophylactic treatment with isoniazid (INH).

10.  The Veteran has never been diagnosed with tuberculosis or any chronic residuals related to pulmonary tuberculosis.
 
11.  A positive PPD tuberculin skin test is not considered a disability for VA compensation purposes. 

12.  The Veteran's tinnitus is related to his active military service.

13.  The Veteran's foot fungus is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for anthrax shots.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an increased rating for blepharitis.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for service connection for a patellofemoral pain syndrome of both knees have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for upper bone graft of the left molar are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for a positive PPD test are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

10.  Criteria for service connection for bilateral foot fungus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have all been obtained.

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Anthrax Shots and an Increased Evaluation for Blepharitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeals of service connection for anthrax shots and an increased rating for blepharitis at his Board hearing and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these two appeals and they are dismissed.

Entitlement to an Initial Compensable Evaluation for Hemorrhoids

Service connection for hemorrhoids was granted in May 2010 and a noncompensable rating was assigned under Diagnostic Code 7336.  38 C.F.R. §4.114.  The Veteran filed a notice of disagreement to the rating assigned in June 2010, and perfected this appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Under Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

A compensable schedular rating is not warranted for the Veteran's hemorrhoids under Diagnostic Code 7336 at any time during the appeal period.  The weight of the competent and credible evidence shows that the service-connected hemorrhoids are manifested by mild or moderate hemorrhoids without objective evidence of thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  There is no objective evidence of irreducible hemorrhoids for the time period of the appeal.

In February 2010 the Veteran was afforded a VA examination for his hemorrhoids.  At that examination he noted that approximately 10 months prior to the examination he began experiencing bright red blood in his stool.  He was told that he may have hemorrhoids.  He had occasional itching, but he denied any treatment or incapacitation for it.  He noted that he was not able to sit or drive for too long because if he did his hemorrhoids would act up.  Upon examination, the examiner found small external hemorrhoids which were not protruding.  They were reducible and there was no evidence of bleeding.  The hemorrhoids were non thrombosed and there was no evidence of frequent recurrence.  The Veteran's prostate was normal and there was no rectal fistula.  

In August 2013, the Veteran was afforded another VA examination for his hemorrhoids.  At that examination, the Veteran claimed that he experienced hemorrhoids since 2009 with frequent flare ups and that he used Anusol cream.  He reported that flare-ups occurred 3-4 times a month, with symptoms such as bleeding on the toilet paper, pruritus and discomfort sitting.  Upon examination, the examiner found that the Veteran had small, mild external hemorrhoids, which did not impact his ability to work.  

At the Veteran's December 2015 Board hearing, the Veteran reported having continuous bleeding from his hemorrhoids, especially upon bowel movements and ingesting spicy foods.  The Veteran denied having ever had anemia as a result of his hemorrhoids and denied having ever been told by a medical professional that his hemorrhoids were irreducible.  That is, the Veteran denied having the symptoms that are required for a compensable rating.

A compensable disability rating for the Veteran's hemorrhoids is not warranted as the Veteran's hemorrhoid disability has not been manifested by thrombotic and irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Both February 2010 and August 2013 examiners found only small, moderate external hemorrhoids.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's testimony during his Board hearing, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as bleeding upon eating spicy foods and bowel movements.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disability on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  Therefore, in light of the foregoing, the Veteran's claim for a compensable schedular rating for his hemorrhoids is denied.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected hemorrhoids or headaches.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hemorrhoids and headaches are adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran's complaints have involved symptoms such as itching, which are not explicitly contemplated in the schedular rating criteria.  However, the criteria does allow for the categorization of hemorrhoids as mild or moderate, giving the Board the flexibility to consider symptoms that are not explicitly considered.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture and therefore referral for consideration of extraschedular ratings is not warranted.  Moreover, the Veteran has not been hospitalized for his hemorrhoids and they have not been shown to interfere with his work.  As such, even if the schedular rating criteria did not reasonably describe the Veteran's hemorrhoids, they do not appear to present a picture consistent with an extraschedular disability.  As such, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service connected hemorrhoids and thus Rice is inapplicable.  The Veteran has also not alleged that any combination of service connected disabilities have rendered him unemployable.

Entitlement to Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends that he has a hearing loss disability as a result of exposure to acoustic trauma during his active duty service. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he experiences a current hearing loss disability as a result of exposure to acoustic trauma during his active duty service.  

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service personnel records document his service, specifically his primary specialty of a motor transport infantryman, would likely have exposed him to loud noises as he reported.  As such, the Veteran's military noise exposure is conceded.

However, military noise exposure alone is insufficient to establish service connection.  Rather, it must be shown that the noise exposure caused the Veteran to develop a hearing loss disability for VA purposes.

The Board has reviewed the record and considered his assertions but finds that the record fails to demonstrate a current hearing loss disability for VA purposes, as defined above.  VA regulations require a current disability during the appeal period. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that as the Veteran does not currently experience hearing loss for VA purposes, regulation 38 C.F.R. § 3.303(b) does not apply and the Veteran is not entitled to service connection for hearing loss on a presumptive basis.

The Veteran was afforded an audiological examination in February 2010.  The Board has reviewed the findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
10
     15
10
10
15
LEFT
15
15
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The Veteran was afforded an audiological examination in August 2013.  The Board has reviewed the findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
10
       10
5
5
10
LEFT
15
10
5
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The Board also specifically notes that at his December 2015 hearing, the Veteran himself noted that "he can hear fine," until the ringing in his ears began.  He noted that it was the ringing, or tinnitus, that caused his difficulty hearing.  

Based on the reports and the audiological test results set forth therein, the Board finds that the Veteran has not been shown to have a hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, or 26 decibels or greater.  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 100 percent and 96 percent do not meet the criteria for a hearing disability in either ear.  Id.

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  See 38 U.S.C.A. § 5107(a).

The Board acknowledges the Veteran has submitted for consideration his belief that his bilateral hearing loss is disabling for VA purposes and his contention that his claimed hearing disability was caused by in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, and he is therefore competent to report diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing hearing loss for VA purposes, as this requires audiometric testing which would require medical training to administer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that he has bilateral hearing loss is insufficient to establish the presence of a current disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Accordingly, because audiometric testing has not shown the Veteran to have a hearing loss disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.303; See Brammer, supra) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Should the Veteran be subsequently shown to have a hearing loss disability for VA purposes, VA would be happy to revisit the issue of service connection.  However, as the record currently stands, hearing loss is not shown in either ear for VA purposes, and the Veteran's appeal is therefore denied.



Service Connection for Bilateral Knee disabilities

In August 2013 the Veteran was afforded a VA examination for his bilateral knees.  He also credibly testified at a Board hearing that he had experienced bilateral knee pain since service.  Thus, there is clear evidence that the Veteran has continued to experience knee pain since service, and a medical professional diagnosed patellofemoral pain syndrome in both knees at a 2013 VA examination.  The Board believes that service connection is therefore warranted.

Service connection for Left Molar Disabilities

As noted above, service connection requires the competent showing of the existence of a present disability.  See Shedden, supra.  

With regard to a current left molar disability, the competent and probative evidence of record does not document such.  Essentially there is no evidence of any left molar residuals or dental treatment after the Veteran's discharge from service.  

With regard to the Veteran's dental surgery in-service, the Board takes note of the Veteran underwent surgery for his left molar during service.  However, the Board notes that the Veteran has not described how his left molar surgery caused him any current disability.  The Board does acknowledge that the Veteran has received dental treatment after his surgery; however, having reviewed the record, this treatment occurred shortly after the surgery, in 2008 and 2009.  Recent medical evidence does not show that the Veteran experienced any residual pain from his in-service left molar surgery.  The only evidence which suggests that the Veteran currently experiences a disability which he is entitled to service connection for are his lay statements.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

While the Veteran believes that he has the above disabilities as a result of his military service, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on  medically complex matters, such as rendering a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are insufficient to establish that he has current, chronic, bilateral knee or left molar disabilities.  The Board takes note of the Veteran's assertions of knee pain and his statements in his notice of disagreement of extreme sensitivity and a gap in his teeth.  The Board notes that the Veteran is competent to report such observable symptomatology such as knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

In light of the circumstances, the Board finds that service connection for the Veteran's bilateral knee and left molar disabilities are denied.  

Entitlement to Service Connection for a Positive PPD 

The Veteran has asserted that he should be service-connected for his positive PPD result from 2003.  

The Board notes that the requirements for service connection for a disability are described above.  See Shedden, supra.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tuberculosis is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods. 38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.

In Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the Court held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.

While the Veteran's service treatment records show that 2003 PPD skin tests were reactive, the preponderance of the evidence of record establishes that the Veteran does not have any disability.

Despite the positive PPD test findings, no diagnosis of active tuberculosis was ever rendered by military, VA, or private medical personnel.  The Veteran's PPD test was positive; the Veteran was prescribed a preventative treatment of isoniazid therapy.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for any disability manifested by a positive PPD  test.  There is no evidence or assertion that the Veteran has ever been diagnosed with active pulmonary tuberculosis or chronic residuals related thereto.  A positive PPD test is not the same as a medical diagnosis of active tuberculosis, nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; that is, a purified protein derivative examination is used to test for exposure to mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (2015).  Therefore, the positive PPD skin test is more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 61 Fed. Reg. 20,440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability-tuberculosis or residual related to tuberculosis-has been diagnosed.

There are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the Veteran had active pulmonary tuberculosis either in service or after service.  The Board further finds that active tuberculosis is a disease that is diagnosed based on tests and studies and is beyond the scope of lay observation.  See Jandreau, supra.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability from the positive PPD test findings, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Entitlement to Service Connection for Bilateral Eye Disabilities

In a January 2010 claim the Veteran asserted that he was entitled to service connection for bilateral eye disabilities.  

With regard to his bilateral eye disabilities, the Board finds that the Veteran has been afforded multiple VA examinations for his eyes throughout this appeal.  He had VA examinations in March 2010, April 2012 and March 2014 for his eye disabilities.  The Board notes that at the Veteran's March 2010 VA examination the examiner noted abnormal findings of glaucoma and blepharitis in both eyes.  Furthermore, the Board notes that the Veteran experienced debris, specifically metal debris, in his eyes during service in 2006.  Therefore, he meets Shedden elements one and two, and the Board turns to crucial element three, nexus.  

The Board finds it is this third element of Shedden upon which the Veteran's claim for his bilateral eye disabilities fail.  The Veteran was afforded a VA examination in April 2012, at which point the examiner reviewed the Veteran's claims file and medical history, and opined that his eye disabilities were less likely than not related to his service.  The examiner considered the Veteran's diagnoses, as well as the removal of metal from his eyes, but concluded that based on the absence of any evidence of corneal injury, where the metal was removed from the eyes seemed completely healed.  

The Board finds that the examination report and opinion are highly probative, and the most probative evidence of record with regard to the Veteran's bilateral eye claim for service connection.  The April 2012 examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Furthermore, the examiner provided a full rationale for his opinion, and specifically addressed all of the episodes of the Veteran's service and his claim when he found that his current disability is not related to his service.  Of note, the examiner's conclusion has not been undermined or challenged by any other medical opinion or evidence of record.

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed bilateral eye disability and his service.  The Veteran indicated that his current eye problems are related to the metal he had in his eyes in service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain, diagnosing syndromes of the eye is certainly not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  This involves medically complex processes and can result from multiple etiologies, and therefore requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current eye disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current bilateral eye disability and his military service.  The Veteran's claim of entitlement to service connection for his bilateral eyes is therefore denied.

Entitlement to Service Connection for Tinnitus and Bilateral Foot Fungus

The Veteran filed a claim for service connection for tinnitus and bilateral foot fungus in June 2010 and September 2012, respectively.  He asserted that noise exposure in-service caused his tinnitus and unhygienic shower conditions in-service caused his bilateral foot fungus.  

The Board notes that at his August 2013 VA examination the Veteran reported intermittent tinnitus in both ears.  He further reported that the high pitched whistle began in approximately 2008 and that it occurred approximately 3-4 times a month.  The Board notes that at this August 2013 examination the examiner opined that the Veteran's tinnitus was as likely as not related to his service.  

Regarding the Veteran's bilateral foot fungus, the Board notes that the Veteran testified at his December 2015 Board hearing that due to bad shower conditions, he was constantly showering with his feet bathing in a pool of dirty water.  He noted that after consistently showering under these conditions, he began noticing cracking and staining of his feet and nails, which he treated as foot fungus.  He noted that his skin began to improve, but that he continues to experience symptoms in his nails.  

With respect to the Veteran's tinnitus and bilateral foot fungus, consideration has been given to the Veteran's assertion that his disabilities had their onset in service or are etiologically related thereto.  He is deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears, and also of noting that his feet have cracking and staining, and fungus of the nails.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that bilateral foot fungus is of the same type of disability as tinnitus, in that the symptoms are capable of lay observation and diagnosis.  The Veteran has presented competent lay evidence of in-service noise exposure and he has essentially reported that his tinnitus has existed since his noise exposure in service and that he experienced foot fungus in service and continues to suffer from such.  

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus and bilateral foot fungus are granted.


ORDER

A compensable rating for blepharitis is withdrawn.

Service connection for anthrax shots is withdrawn.  

An initial compensable evaluation for external hemorrhoids is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for patellofemoral pain syndrome in the left knee disability is granted.

Service connection for patellofemoral pain syndrome in the right knee disability is granted.

Service connection for residual injury, including glaucoma, from removal of a piece of metal from the right eye is denied.  

Service connection for residual scarring from removal of a piece of metal from the left eye is denied.  

Service connection for an upper bone graft from left molar surgery is denied.  

Service connection for positive PPD is denied.  

Service connection for liver damage, claimed as secondary to positive PPD is denied.  

Service connection for tinnitus is granted.

Service connection for bilateral foot fungus is granted.  


REMAND

The Board notes that with regard to the Veteran's claim of service connection for a low back disability, a VA opinion is warranted to determine the etiology of the Veteran's low back disability.  The Board observes that the Veteran has a current diagnosis of lumbar strain from August 2013.  This diagnosis is sufficient to meet the first element of Shedden, as outlined above.  See Shedden, supra.  It is noted that the Veteran reported experiencing a back ache in May 2006.  Furthermore, the Veteran testified at a Board hearing in 2015 that his back had worsened during his last deployment as a result of the vibration of the vehicle he was riding in.  He reported having been diagnosed with spinal stenosis.  As no nexus opinion has been issued yet, one should be to determine whether the etiology of the Veteran's current lower back disability.

At his hearing, the Veteran testified that he had been started on medication in response to his positive PPD test in service.  While the Veteran has never been diagnosed with tuberculosis, he has asserted that he was forced to stop taking the medication prescribed as a result of his positive PPD on account of the deleterious impact it was reportedly having on his liver.  It is unclear from the medical evidence of record whether the Veteran developed a chronic liver disability as a result of the medication, and a medical opinion is therefore required.  It is also noted that the Veteran was found to have an alcoholic fatty liver in March 2010.  In December 2012, the Veteran was noted to have abnormal liver enzymes that were mild, stable and consistent with Fatty Liver.

With regard to his headaches, in July 2015 the Veteran visited a private medical professional, Dr. J., who noted that the Veteran had pain localized to both sides of the head; he noted that 3 of his weekly headaches were mild, one was moderate and one was severe in nature.  He acknowledged the Veteran's two normal brain scans in 2011 and 2014, but noted the Veteran's complaints that he was experiencing approximately 20 headaches a month.  He reported that he still did not know the etiology of such headaches.  This opinion suggests that the Veteran has a significant number of headaches, but it is unclear whether the tension headaches should be treated as causing prostrating attacks.  It is also unclear the extent to which the Veteran's headaches impact his economic adaptability.  As such, a medical opinion is required.

In September 2015, the Board remanded the Veteran's above claims of entitlement to service connection for folliculitis and sleep apnea for issuance of a statement of the case (SOC), as the Veteran had submitted a notice of disagreement to these issues in July 2015.  As the claim has been at the Board for the Veteran's Board hearing, it does not appear that the RO has issued such SOC.  Therefore, such should be issued and the Veteran given an opportunity to perfect the appeal of these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to determine the etiology of the Veteran's lumbar spine disability.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's lumbar current low back disability either began during or was otherwise caused by his military service, to include as evidenced by his reported back pain in 2006.  

If an opinion cannot be obtained without examination, one should be afforded.  A complete rationale should also be provided for any opinion issued.

2.  Obtain an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a chronic residual disease or disability of the liver as a result of treatment for his positive PPD test in service.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected headaches.  In particular the examiner should address whether the Veteran's headaches should be considered prostrating in nature. 

4.  Issue the Veteran an SOC with respect to the issues of entitlement to service connection for folliculitis and sleep apnea.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issues should the issues be forwarded to the Board for appellate consideration.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


